Exhibit 10.1

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”) is entered into as of November
13, 2009, by and between Tego Biosciences, Inc., a Delaware corporation with
offices at 201 S. Lake Avenue, Suite 703, Pasadena, CA 91101 (“Tego”), and Luna
Innovations Incorporated, a Delaware corporation and Debtor and Debtor in
Possession (“Luna”) under Case No. 09-71811 (the “Case”) in the United States
Bankruptcy Court for the Western District of Virginia (the “Bankruptcy Court”),
with offices at 1 Riverside Circle, Suite 400, Roanoke, VA 24016; and with
reference to the following facts:

WHEREAS, Tego desires to sell all of its non-cash intellectual property assets,
and Luna desires to purchase those assets on the terms set forth herein; and

WHEREAS, the Bankruptcy Court will need to approve the contemplated purchase and
sale before it can be effective, as described in Section 8.16 below.

NOW, THEREFORE, the parties agree as follows (certain definitions of capitalized
terms are set forth in Exhibit A, attached hereto):

1. Agreement to Purchase and Sell. Subject to the terms and conditions of this
Agreement (including without limitation those conditions precedent set forth in
Section 6 and 7 below) and effective only upon the Closing Date (as defined in
Section 5 below):

1.1 Asset Purchase and Sale. Effective as of the Closing Date, Tego hereby
irrevocably sells, assigns, conveys and transfers to Luna and Luna hereby
purchases from Tego, the Acquired Assets (For ease of reference, Exhibit B-1
lists known “Patent Assets” and Exhibit B-2 lists known “Proprietary
Information”). For the avoidance of doubt, after the Closing Date, Tego shall
retain no rights to any intellectual property rights it owns as of the Closing
Date. To the extent it becomes aware of any intellectual property in which it
has an ownership interest prior to the Closing Date, it shall assign such rights
to Luna pursuant to this Section 1.1. A Short Form Assignment Agreement to be
filed by Luna with the relevant patent offices’ evidencing the assignment of the
Patent Assets to Luna is attached as Exhibit C and shall be executed and
delivered to Luna on the Closing Date.

1.2 Assumption of Contracts. As of the Closing Date, Tego hereby assigns to Luna
and Luna hereby assumes and agrees to pay, perform and discharge the Assumed
Contracts (as set forth in Exhibit D) in accordance with their terms. Luna does
not assume nor will it be liable for any obligations or liabilities under or
related to the Assumed Contracts (i) incurred or accrued prior to the Closing
Date or (ii) arising out of a breach of an Assumed Contract by Tego prior to the
Closing Date. Luna consents to the provision of a copy of this Agreement to
Siemens AG and Washington University, St. Louis, to satisfy their respective
requirements that Luna as the assignee of the Assumed Contracts assumes and
agrees to pay, perform and discharge the Assumed Contracts in accordance with
their terms.

 

1



--------------------------------------------------------------------------------

1.2.1 Notwithstanding the foregoing, on the Closing Date, Luna shall reimburse
Tego (i) for the patent prosecution costs related to the Patents for which it
receives an invoice on or after January 1, 2009 per the attached amounts set
forth on Exhibit E (up to $25,000), and (ii) $55,000 for the 2009 minimum
royalty it has paid Siemens AG.

1.2.2 Except as expressly and specifically provided in this Agreement, Luna
shall not assume any other liability or obligation of Tego of any kind
whatsoever, fixed or contingent, disclosed or undisclosed.

1.2.3 Notwithstanding the foregoing, Luna acknowledges that certain rights under
the Acquired Assets have been licensed to Tego’s affiliate, Unidym, Inc.
(“Unidym”) by way of the License Agreement between C Sixty Acquisition
Corporation and Unidym, Inc., dated May 13, 2007, twice amended (the “Unidym
License”). Unidym is actively sublicensing the Unidym License. In the event the
Unidym ceases to exist or the Unidym License ceases to exist, Luna hereby agrees
in advance to enter into a sublicense with any Third Party sublicensee to which
Unidym has granted a sublicense under the Unidym License on substantially the
same terms as such sublicense granted by Unidym to the Third Party. Luna hereby
constitutes and appoints the President of Unidym with the full power of
substitution, the true and lawful attorney-in-fact and agent of Luna to execute,
acknowledge, verify, swear, deliver, record, and file in Luna or its assignee’s
name, place and stead all instruments necessary, documents, and certificates
which may from time to time be required to by the laws of the governmental
authority to sublicense, maintain and enforce Unidym’s rights under the Unidym
License. The power of attorney granted herein will be deemed to be coupled with
an interest, will survive and will not be affected by the dissolution,
bankruptcy or legal disability of Luna and will extend to its successors and
assigns. If required, Luna shall execute and deliver to Unidym within (5) days
after the receipt of a request therefor, such further designations, powers of
attorney or other instruments as Unidym will reasonably deem necessary for the
purposes described in this Section 1.2.3. Unidym is expressly acknowledged as a
third party beneficiary under this section 1.2.3.

1.3 Purchase Price.

1.3.1 Upfront Payment. In consideration for the Acquired Assets, Luna shall pay
Tego a one-time, non-refundable fee of $350,000 (“Upfront Payment”) payable via
wire transfer of immediately available funds to an account designated by Tego.

1.3.2 Licensing Income. With respect to Products developed and sold by a
Licensee, Luna shall pay to Tego ten percent (10%) of all License Income.
Notwithstanding the foregoing, Luna shall pay Tego fifty percent (50%) of the
License Income it or its Affiliates receive under the TBP License.

1.3.3 Asset Sale Income. Luna shall pay Tego ten percent (10%) of all proceeds
of any income derived from a sale or assignment (including future payments from
royalties, milestones, etc.) of any portion of the Acquired Assets to a Third
Party unless the acquirer thereof assumes Luna’s applicable obligations under
this Section 1.3 with respect thereto in a writing reasonably acceptable to
Tego.

 

2



--------------------------------------------------------------------------------

1.3.4 Royalties and Records. For each Product sold by Luna or an Affiliate of
Luna (unless an Affiliate Licensee), Luna shall pay to Tego five percent
(5%) royalties on aggregate worldwide Net Sales. Luna shall keep, and shall
require its Affiliates and Licensees to keep, true and accurate books of
accounts and other records containing all information and data which may be
necessary to ascertain and verify the royalties and other amounts payable by
Luna under this Agreement. Tego shall have the right from time to time (not to
exceed once during each calendar year) (a) to have an independent certified
public accountant inspect such books and records of Luna and its Affiliates or
(b) to require that Luna, at Tego’s expense, subject to the below, have an
independent certified public accountant inspect such books and records of the
Licensees. Any such independent certified public accountant shall be reasonably
acceptable to Luna, shall execute a standard form of confidentiality agreement
with Luna, shall be permitted to share with Luna its findings, and shall be
permitted to share with Tego solely its findings with respect to the accuracy of
the amounts reported as payable under this Agreement. If such audit determines
that the royalties paid to Tego pursuant to Section 1.3 for any such audited
period were understated, then Luna shall, within ten (10) days of receipt of the
audit report, pay to Tego the entirety of such understated amount, plus 6%
interest. If such audit determines that the royalties paid to Tego pursuant to
Section 1.3 for any such audited period were understated by an amount in excess
of the greater of (a) $50,000 or (b) than five percent (5%) of what was owed,
then Luna shall reimburse Tego for any reasonable out-of-pocket costs of such
audit paid by Tego.

1.3.5 Milestone Payments. For each Product developed by Luna or an Affiliate of
Luna (unless an Affiliate Licensee) that reaches the following development
milestones, Luna shall pay the applicable non-refundable milestone payment set
forth below, within thirty (30) days of the occurrence of such event to Tego via
wire transfer of immediately available funds to an account designated by Tego:

 

Milestone Event:

   Milestone Payment:

The initiation of GLP-compliant pre-clinical animal safety study

   $ 50,000

The filing of an IND or equivalent filing

   $ 200,000

The initiation of the first Phase I Clinical Trial

   $ 200,000

The completion of enrollment of the first Phase I Clinical Trial

   $ 200,000

The initiation of the first Phase II Clinical Trial

   $ 300,000

The completion of enrollment of the first Phase II Clinical Trial

   $ 300,000

The initiation of the first Phase III Clinical Trial

   $ 1,000,000

The filing of an NDA or equivalent filing

   $ 2,000,000

 

3



--------------------------------------------------------------------------------

1.3.6 Allocation. The Purchase Price for the Acquired Assets will be allocated
by categories and in individual amounts to be determined and set by Luna as
reviewed by and agreed to by Tego. Such allocation shall be binding on the
parties for all purposes and all income tax or other information returns,
including IRS form 8594 (“Asset Acquisition Statement under Section 1060”),
shall be filed in a manner consistent with such allocations. A Form 8594 shall
be timely filed by each Tego and Luna.

2. Representations and Warranties of Tego. Tego represents and warrants to Luna,
that each of the following statements is true and correct in all materials
aspects:

2.1 Authority; Agreement Binding. Tego has the corporate power and adequate
authority to own its properties, to carry on the Business as now conducted, to
execute and deliver this Agreement, to consummate the transactions contemplated
by this Agreement and to perform its obligations under this Agreement. This
Agreement has been duly executed and delivered by Tego and constitutes the
legal, valid and binding agreement of Tego, enforceable against Tego in
accordance with its terms, subject to applicable bankruptcy, insolvency and
other similar laws affecting the enforceability of creditors’ rights generally
and general equitable principles. Other than Siemens’ consent, no additional
consents are required for the transfer of the Acquired Assets or the assignment
of the Assumed Contracts.

2.2 Title to Assets. Tego is the lawful owner or licensee, with good and
marketable title, of the Acquired Assets free and clear of any Lien.

2.4 No Proceedings As of the Closing Date, no actions or proceedings that
question the validity or legality of the transactions contemplated hereby shall
have been instituted by a third party and not settled or otherwise terminated,
and to Tego’s knowledge, there shall not exist on the Closing Date any condition
or fact that would have a material adverse effect on the Acquired Assets.

2.4 Disclaimer of Warranties. Except for representations and warranties set
forth in this Section 2 hereof, no warranties or representations of any nature
whatsoever, either express or implied, are made with respect to Tego, the
Business or any of the Acquired Assets or with respect to the title, condition,
design, fitness or marketability of any of the Acquired Assets, and there is
expressly negated (i) any implied warranty or merchantability, (ii) any implied
warranty of fitness for a particular purpose, and (iii) any implied warranty of
conformity to models or samples of materials with respect to any of the Acquired
Assets, it being the express intention of Tego and Luna that except as provided
in Section 2 hereof the Acquired Assets shall be conveyed and transferred to the
company in their present condition and state of repair, “as is” and “where is”,
with all faults, if any.

2.5 No Broker Fees. All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried on by Tego and
representatives of Tego without the intervention of any other person in such
manner as to give rise to any valid claim against the parties hereto or their
employees, affiliates or agents for a finders’ fee, brokerage commission,
advisory fee or other similar payment.

 

4



--------------------------------------------------------------------------------

2.6 Assumed Contracts. There have been no advances, prepayments or deposits
thereon; there have been no assignment by Tego of any portion of the Assumed
Contracts; there have been no arrangement whereby amounts due Tego under the
Assumed Contracts can be offset against any liability of Tego; there exists no
notice of outstanding defaults or disputes thereunder, there exists no event of
default or event, occurrence, condition or act that, with the giving of notice,
the lapse of time or the happening of any other event or condition, would become
a default thereunder; and all Assumed Contracts will continue to be binding in
accordance with their terms upon assignment pursuant hereto. Tego has provided
Luna with true and complete copies of all the written Assumed Contracts,
together with all amendments, waivers or other changes thereto.

2.7 Intellectual Property. As of the Closing Date, Tego has taken all actions,
made all filings and paid all fees to maintain registration for all issued
patents listed on Exhibit B-1 unless such patents are indicated to be abandoned,
expired, lapsed or the like. To its knowledge, Tego has the exclusive right to
file, prosecute and maintain all applications and registrations with respect to
any pending patent rights listed under No. 1 on Exhibit B-1. Tego has not
received any notice of any claim of infringement, misappropriation or violation
of the intellectual property or other proprietary rights of any person and no
person has asserted or, to the knowledge of Tego, threatened to assert any
challenge with respect to any of the Acquired Assets. To the knowledge of Tego,
no third party has asserted ownership rights in any of the pending Acquired
Assets (except to the extent that patents are co-owned by a Third Party as
indicated under No. 2 of Exhibit B-1).

3. Representations and Warranties of Luna. Luna represents and warrants to Tego
that Luna has the corporate power and adequate authority to own its properties,
to carry on its business as now conducted and to execute and deliver this
Agreement and, subject to Bankruptcy Court approval of this Agreement, to
consummate the transactions contemplated by this Agreement and to perform its
obligations under this Agreement. This Agreement has been duly executed and
delivered by Luna and, subject to Bankruptcy Court approval of this Agreement,
constitutes the legal, valid and binding agreement of Luna, enforceable against
Luna in accordance with its terms, subject to applicable bankruptcy, insolvency
and other similar laws affecting the enforceability of creditors’ rights
generally and general equitable principles.

4. Other Covenants.

4.1 Sales and Use Tax. Each Party shall pay any value added tax, sales, use,
transfer taxes, stamp duties, registrations taxes and fees, and all other taxes,
duties, fees and levies equivalent in nature or effect, whether imposed by
federal, state, local or foreign taxing authorities imposed on or incurred by
such Party in connection with the sale of the Acquired Assets hereunder. Luna
and Tego shall use commercially reasonable efforts to cooperate in filing sales
and use tax returns relating to this Agreement.

4.2 Further Assurances. Each party shall execute such further documents and
writings and take such further actions as may be or become necessary or
desirable to carry out the provisions of this Agreement and the transactions
contemplated by this Agreement.

 

5



--------------------------------------------------------------------------------

4.3 Confidentiality. Tego shall not, and shall cause its Affiliates, officers,
directors, employees, shareholders, representatives and agents not to, disclose
or use any confidential information about the Acquired Assets without the prior
written consent of Luna The restrictions on use and obligations of
confidentiality contained in this Section 4.3 will not apply to any information
(i) to the extent Tego is required to disclose such information under an Order
or (ii) then in the public domain or readily available from public sources by
acts not attributable to Tego, provided in each case that Luna is provided a
reasonable prior opportunity to object to any use or disclosure. As of the
Closing Date, Luna is hereby released from its obligations under Mutual
Confidential Disclosure agreement with Tego in Exhibit F.

5. Closing Date. The closing of the transactions contemplated herein (“Closing”)
shall be held on the second (2nd) business day following the satisfaction of the
last of the conditions set forth in Sections 6 and 7 below (the “Closing Date”),
but, unless otherwise mutually agreed in writing by Luna and Tego, not later
than January 1, 2010 (the “Outside Date”). In the event the conditions to
Closing have not been satisfied or waived by the Outside Date, then any party
who is not in default hereunder may terminate this Agreement. Alternatively, the
parties hereto may mutually agree to extend the Outside Date.

6. Conditions to Tego’s Obligations. Tego’s obligation to make the deliveries
required of Tego at the Closing Date and otherwise consummate the transaction
contemplated herein shall be subject to the satisfaction or waiver by Tego of
each of the following conditions:

6.1 The representations and warranties of Luna contained herein shall continue
to be true and correct at the Closing in all material respects.

6.2 Luna shall have delivered, or shall be prepared to deliver to Tego at the
Closing, all cash and other documents required of Luna to be delivered at the
Closing.

6.3 No action, suit or other proceedings shall be pending before any court,
tribunal or governmental authority seeking or threatening to restrain or
prohibit the consummation of the transactions contemplated by this Agreement, or
seeking to obtain substantial damages in respect thereof, or involving a claim
that consummation thereof would result in the violation of any law, decree or
regulation of any governmental authority having appropriate jurisdiction.

6.4 Luna shall have substantially performed or tendered performance of each and
every material covenant on Luna’s part to be performed that, by its terms, is
required to be performed at or before the Closing.

6.5 The Bankruptcy Court shall have entered the Approval Order in accordance
with Section 8.16 below and the Approval Order has not been stayed as of the
Closing Date.

7. Conditions to Luna’s Obligations. Luna’s obligation to make the deliveries
required of Luna at the Closing, and to otherwise close the transaction
contemplated herein, shall be subject to the satisfaction or waiver by Luna of
each of the following conditions:

7.1 Tego shall have substantially performed or tendered performance of each and
every covenant on Tego’s part to be performed that, by its terms, is capable of
performance before the Closing.

 

6



--------------------------------------------------------------------------------

7.2 All representations and warranties of Tego contained herein shall continue
to be true and correct at the Closing in all material respects.

7.3 Tego shall have delivered, or shall be prepared to deliver to Luna at the
Closing, all documents required of Tego to be delivered at the Closing.

7.4 No action, suit or other proceedings shall be pending before any court,
tribunal or governmental authority seeking or threatening to restrain or
prohibit the consummation of the transactions contemplated by this Agreement, or
seeking to obtain substantial damages in respect thereof, or involving a claim
that consummation thereof would result in the violation of any law, decree or
regulation of any governmental authority having appropriate jurisdiction.

7.5 The Bankruptcy Court shall have entered the Approval Order in accordance
with Section 8.16 below and the Approval Order has not been stayed as of the
Closing Date.

 

8. Miscellaneous.

8.1 Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed given if properly addressed: (i) if delivered
personally, by commercial delivery service or by facsimile (with acknowledgment
of a complete transmission), on the day of delivery; or (ii) if delivered by
registered or certified mail (return receipt requested), three Business Days
after mailing; or (iii) if delivered by first class mail, three Business Days
after mailing. Notices shall be deemed to be properly addressed to any party
hereto if addressed to the following addresses (or at such other address for a
party as shall be specified by like notice):

 

(a) if to Luna, to:

Scott Graeff

Luna Innovations, Incorporated

1 Riverside Circle

Suite 400 Roanoke, VA 24016

Phone: (540) 769-8400

Fax: (540) 950-0760

With a copy to:

Fourd Kemper

Luna Innovations, Incorporated

1 Riverside Circle

Suite 400 Roanoke, VA 24016

Phone: (540) 769-8407

 

7



--------------------------------------------------------------------------------

Fax: (540) 950-0760

and

Pachulski Stang Ziehl & Jones LLP

919 North Market Street, 17th Floor

Wilmington, DE 19899-8705

Attn: Laura Davis Jones

Phone: (302) 652-4100

Fax: (302) 652-4400

 

(b) if to Tego, to:

Christopher Anzalone, Ph.D.

Tego Biosciences, Inc.

201 South Lake Avenue, Suite 703

Pasadena, CA 91101

Phone: (626) 304-3400

Fax: (626) 304-3401

Email: canzalone@arrowres.com

 

(c) if to Siemens, to:

Siemens Aktiengesellschaft

Licensing & Transactions

Attn: Erich Walz

P.O. Box 221634

D-80506 Munich, Germany

Tel.: (49) 89-0636-82880

Fax: (49) 89-636-81855

Email: erich.walz@siemens.com

8.2 Entire Agreement. This Agreement, the Exhibits hereto, and the documents and
instruments and other agreements among the parties hereto referenced herein
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersede all prior written and oral agreements and
understandings, and all contemporaneous oral agreements and understandings,
among the parties with respect to the subject matter hereof.

8.3 Severability. In the event that any provision of this Agreement or the
application thereof becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
Persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the greatest extent possible, the economic, business and
other purposes of such void or unenforceable provision.

 

8



--------------------------------------------------------------------------------

8.4 Specific Performance. The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court of the United States or any state
having jurisdiction, this being in addition to any other remedy to which they
are entitled at law or in equity.

8.5 No Assignment. This Agreement is not assignable by either party absent prior
written consent of the other party; provided, however, (i) Tego may assign this
Agreement and all rights, privilege, duties and liabilities hereunder to an
Affiliate, and (ii) Luna may assign this Agreement and/or its rights in the TBP
License in connection with the sale or transfer of its nanotechnology division
only if the potential acquirer under such a transaction agrees to the assumption
of any duties and obligations due Tego hereunder, e.g., with respect to the TBP
License, it being expressly agreed that upon any such sale, transfer or
assignment and assumption of this Agreement and/or TBP License, Luna shall be
released, relieved and discharged of and from liability thereafter accruing
under or in connection with this Agreement and/or the TBP License to the extent
the same are so sold or transferred. This Agreement shall be binding upon and
inure to the benefit of the parties, their respective successors and permitted
assigns. There are no third party beneficiaries to this Agreement and nothing in
this Agreement will be construed to increase or alter the rights of any Third
Party.

8.6 Waiver. No failure on the part of any Person to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any Person
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right privilege or remedy shall preclude any
other or further exercise thereof or of any other power, right, privilege or
remedy.

8.7 Governing Law; Venue. This Agreement shall be construed in accordance with,
and governed in all respects by, the internal laws of the State of Delaware,
without regard to the principles of conflict laws. Any action, claim, suit or
proceeding relating to this Agreement or the enforcement of any provision of
this Agreement shall be brought or otherwise commenced in any state or federal
court located in the State of Delaware (each, a “Court”). Each party hereto
(i) expressly and irrevocably consents and submits to the exclusive jurisdiction
of each Court, and each appellate court located in the State of Delaware, in
connection with any such proceeding; (ii) agrees that each Court shall be deemed
to be a convenient forum; (iii) agrees that service of process in any such
proceeding may be made by giving notice pursuant to Section 8.1; and (iv) agrees
not to assert, by way or motion, as a defense or otherwise, in any such
proceeding commenced in any Court, any claim that such party is not subject
personally to the jurisdiction of such Court, that such proceeding has been
brought in an inconvenient forum, that the venue of such proceeding is improper
or that this Agreement or the subject matter of this Agreement may not be
enforced in or by such Court. The party victorious with respect to any claim,
action or preceding shall be entitled to recover reasonable attorney’s fees from
the other party for the prosecution of or defense against such claim, action or
preceding. NOTWITHSTANDING THE FOREGOING, THE PARTIES HERETO AGREE THAT, SO LONG
AS THE CASE IS PENDING AND LUNA REMAINS OBLIGATED HEREUNDER, (I) IF ANY

 

9



--------------------------------------------------------------------------------

DISPUTE ARISES OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY DOCUMENTS
EXECUTED HEREUNDER OR IN CONNECTION HEREWITH, THE BANKRUPTCY COURT SHALL HAVE
EXCLUSIVE PERSONAL AND SUBJECT MATTER JURISDICTION AND SHALL BE THE EXCLUSIVE
VENUE TO RESOLVE ANY AND ALL DISPUTES RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, AND (II) THE BANKRUPTCY COURT SHALL HAVE SOLE
JURISDICTION OVER SUCH MATTERS AND THE PARTIES AFFECTED THEREBY AND LUNA AND
TEGO EACH HEREBY CONSENT AND SUBMIT TO SUCH JURISDICTION.

8.8 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THE TRANSACTION AGREEMENTS
OR THE TRANSACTIONS CONTEMPLATED THEREBY.

8.9 Limitation of Liability. IN NO EVENT SHALL TEGO OR ITS OFFICERS, DIRECTORS,
EMPLOYEES, TRUSTEES OR AFFILIATES BE LIABLE TO LUNA, ITS OFFICERS, DIRECTORS OR
ITS RESPECTIVE SUCCESSORS OR PERMITTED ASSIGNS, OR ANY THIRD PARTY WITH RESPECT
TO ANY CLAIM MADE AFTER THE CLOSING DATE (I) ARISING FROM LUNA’S USE OF THE
ACQUIRED ASSETS, (II) ARISING FROM LUNA’S MANUFACTURE, USE, IMPORT, OR SALE OR
OFFER FOR SALE, LEASE OR OTHER TRANSFER OF PRODUCTS ARISING FROM THE ACQUIRED
ASSETS, OR (III) FOR LUNA’S LOSS OF PROFITS, LOSS OR INTERRUPTION OF BUSINESS.
IN NO EVENT SHALL LUNA OR ITS OFFICERS, DIRECTORS, EMPLOYEES, TRUSTEES OR
AFFILIATES BE LIABLE TO TEGO, ITS OFFICERS, DIRECTORS OR ITS RESPECTIVE
SUCCESSORS OR PERMITTED ASSIGNS, OR ANY THIRD PARTY WITH RESPECT TO ANY CLAIM
(I) ARISING FROM TEGO’S USE OF THE ACQUIRED ASSETS, (II) ARISING FROM TEGO’S
MANUFACTURE, USE, IMPORT, OR SALE OR OFFER FOR SALE, LEASE OR OTHER TRANSFER OF
PRODUCTS ARISING FROM THE ACQUIRED ASSETS, OR (III) FOR TEGO’S LOSS OF PROFITS,
LOSS OR INTERRUPTION OF BUSINESS. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER FOR LOST PROFITS, INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL,
EXEMPLARY OR PUNITIVE DAMAGES OF ANY KIND.

8.10 Tego’s Indemnification. LUNA SHALL INDEMNIFY, DEFEND, AND HOLD HARMLESS
TEGO ITS AFFILIATES, TRUSTEES, OFFICERS, DIRECTORS, EMPLOYEES (INDIVIDUALLY, AN
“TEGO INDEMNIFIED PARTY”, AND COLLECTIVELY, THE “TEGO INDEMNIFIED PARTIES”),
FOR, FROM AND AGAINST ANY AND ALL LIABILITY, LOSS, DAMAGE, ACTION, CLAIM OR
EXPENSE SUFFERED OR INCURRED BY THE TEGO INDEMNIFIED PARTIES (INCLUDING, BUT NOT
LIMITED TO, ATTORNEYS’ FEES AND OTHER COSTS AND EXPENSES OF LITIGATION)

 

10



--------------------------------------------------------------------------------

ARISING AFTER THE CLOSING DATE TO THE EXTENT BASED ON ACTIONS, FACTS AND/OR
CIRCUMSTANCES OCCURING AFTER THE CLOSING DATE (INDIVIDUALLY, A “FUTURE
LIABILITY”, AND COLLECTIVELY, THE “FUTURE LIABILITIES”) BASED UPON OR OTHERWISE
RELATING TO THE ACQUIRED ASSETS UNDERLYING THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION ANY FUTURE LIABILITY RELATING TO OR CONCERNING ANY BREACH OF THIS
AGREEMENT BY LUNA, USE OF THE ACQUIRED ASSETS; PROVIDED, HOWEVER, BY WAY OF
CLARIFICATION AND NOT OF LIMITATION, THAT LUNA SHALL HAVE NO LIABILITY FOR ANY
BREACHES OF THE ASSUMED CONTRACTS OCCURING PRIOR TO THE CLOSING DATE.

8.10.1 The Tego Indemnified Party shall promptly notify Luna of any claim or
action giving rise to Future Liabilities. Luna shall have the right to defend
any such claim or action, at its cost and expense with attorneys satisfactory to
the Tego Indemnified Party. Luna shall not settle or compromise any such claim
or action in a manner that imposes any restrictions or obligations on the Tego
Indemnified Party without the Tego Indemnified Party’s prior written consent. If
Luna fails or declines to assume the defense of any such claim or action within
thirty (30) days after notice thereof, or if representation of such Tego
Indemnified Party by the counsel retained by Luna would be inappropriate because
of actual or potential differences in the interests of such Tego Indemnified
Party and any other party represented by such counsel, the Tego Indemnified
Party may assume the defense of such claim or action for the account of and at
the risk of Luna.

8.11 Luna’s Indemnification TEGO SHALL INDEMNIFY, DEFEND, AND HOLD HARMLESS LUNA
ITS AFFILIATES, TRUSTEES, OFFICERS, DIRECTORS, EMPLOYEES (INDIVIDUALLY, AN “LUNA
INDEMNIFIED PARTY”, AND COLLECTIVELY, THE “LUNA INDEMNIFIED PARTIES”), FOR, FROM
AND AGAINST ANY AND ALL LIABILITY, LOSS, DAMAGE, ACTION, CLAIM OR EXPENSE
SUFFERED OR INCURRED BY THE LUNA INDEMNIFIED PARTIES (INCLUDING, BUT NOT LIMITED
TO, ATTORNEYS’ FEES AND OTHER COSTS AND EXPENSES OF LITIGATION (I) ARISING OUT
OF TEGO’S BREACH OF THIS AGREEMENT OR (II) ARISING BEFORE THE CLOSING DATE OR TO
THE EXTENT BASED ON ACTIONS, FACTS AND/OR CIRCUMSTANCES OCCURING PRIOR TO THE
CLOSING DATE (INDIVIDUALLY, A “PAST LIABILITY”, AND COLLECTIVELY, THE “PAST
LIABILITIES”) BASED UPON OR OTHERWISE RELATING TO THE ACQUIRED ASSETS UNDERLYING
THIS AGREEMENT, INCLUDING WITHOUT LIMITATION ANY PAST LIABILITY RELATING TO OR
CONCERNING USE OF THE ACQUIRED ASSETS.

8.11.1 The Luna Indemnified Party shall promptly notify Tego of any claim or
action giving rise to Past Liabilities. Tego shall have the right to defend any
such claim or action, at its cost and expense with attorneys satisfactory to the
Luna Indemnified Party. Tego shall not settle or compromise any such claim or
action in a manner that imposes any restrictions or obligations on the Luna
Indemnified Party without the Luna Indemnified Party’s prior written consent. If
Tego fails or declines to assume the defense of any such claim or action within
thirty (30) days after notice thereof, or if representation of such Luna
Indemnified Party by the counsel retained by Tego would be inappropriate because
of actual or potential differences in the interests of such Luna Indemnified
Party and any other party represented by such counsel, the Luna Indemnified
Party may assume the defense of such claim or action for the account of and at
the risk of Tego.

 

11



--------------------------------------------------------------------------------

8.11.2 Luna shall have a right to offset the amount of its good-faith claims
under this Section 8.11 against amounts otherwise due from Luna to Tego pursuant
to Section 1.3 above.

8.12 Acknowledgement LUNA HEREBY ACKNOWLEDGES THAT IT HAS EXPERIENCE IN THE
OPERATION OF PHARMACEUTICAL DEVELOPMENT, MANUFACTURING, DISTRIBUTION AND SALES,
HAS INDEPENDENTLY EVALUATED AND CONDUCTED DUE DILIGENCE WITH RESPECT TO THE
ACQURED ASSETS, THE PROSPECTS OF THEIR COMMERCIAL DEVELOPMENT, AND HAS BEEN
REPRESENTED BY, AND HAD THE ASSISTANCE OF COUNSEL, INCLUDING INTELLECTUAL
PROPERTY COUNSEL, IN THE CONDUCT OF SUCH DUE DILIGENCE, THE PREPARATION AND
NEGOTIATION OF THIS AGREEMENT, AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY. THE FOREGOING ACKNOWLEDGEMENTS SHALL NOT AFFECT OR DIMINISH
IN ANY WAY ANY OF THE REPRESENTATIONS, WARRANTIES, COVENANTS, INDEMNIFICATIONS
OR AGREEMENTS OF TEGO OR LUNA CONTAINED IN THIS AGREEMENT.

8.13 Other Remedies. Except as otherwise expressly provided herein, any and all
remedies herein expressly conferred upon a party will be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy. The foregoing, however, is not intended to mean
that a party may obtain both injunctive relief and monetary damages that would
otherwise be mutually exclusive under applicable law.

8.14 Counterparts; Facsimile Delivery. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Any signature page
delivered by facsimile or electronic image transmission shall be binding to the
same extent as an original signature page. Any party that delivers a signature
page by facsimile or electronic image transmission shall deliver an original
counterpart to any other party that requests such original counterpart.

8.15 Time of the Essence. Time is of the essence of this Agreement.

8.16 Bankruptcy Court Approval; Termination. Promptly following execution
hereof, Luna shall make a motion (the “Approval Motion”) for an order (the
“Approval Order”) from the Bankruptcy Court that approves Luna’s purchase of the
Acquired Assets on the terms and conditions set forth in this Agreement and
authorizes Luna to proceed with this transaction. Following the filing of the
Approval Motion, Luna shall use reasonable efforts to obtain the Approval Order.
For purpose of clarification, each party’s obligation to consummate the
transaction contemplated herein is conditioned upon the entry of the Approval
Order.

 

12



--------------------------------------------------------------------------------

8.17 Release. Effective upon the Closing, Tego and Siemens AG, on behalf of
themselves and their respective affiliates, and Tego’s , Siemens AG’s and such
affiliates’ respective officers, directors, employees, agents, successors,
assigns, representatives, and attorneys (collectively, the “Releasors”), hereby
irrevocably release, acquit and forever discharge Luna and its affiliates and
Luna’s and such affiliates’ respective past and present officers, directors,
employees (including but not limited to Dr. Robert Lenk, Dr. Kenneth Walker, and
Dr. Stephen Wilson), agents, successors, assigns, representatives, and attorneys
(collectively, the “Releasees”) of and from any and all past and future claims
or liabilities of any kind and nature whatsoever, whether at law, in equity, or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, to the extent relating in any way to (i) the Acquired Assets
(including but not limited to U.S. Patent No. 5,739,376), and/or (ii) the Proofs
of Claim filed in the Bankruptcy Case on or about September 30, 2009, by Tego
and Siemens AG, respectively. In furtherance of (and without limiting) the
foregoing, concurrently with the Closing, Tego and Siemens AG shall each
withdraw, with prejudice, its Proof of Claim filed in the Bankruptcy Case on or
about September 30, 2009 and each hereby acknowledges and agrees that it has no
further claims against Luna and/or any of the other Releasees arising from or
related to the claims described in, or the subject matter of, its respective
Proof of Claim filed in the Case. Those parties comprising Releasees who are not
signatories of this Agreement are intended third party beneficiaries of the
foregoing releases.

8.18 Consent to Assignment. Effective upon the Closing, Siemens’ hereby consents
to Tego’s assignment to Luna of Tego’s right, title and interest (the “Retained
Interest”) in and to the agreement described in Item 1 of Exhibit D hereto as
contemplated by Section 1.2 of this Agreement and to the further assignment of
the Retained Interest by Luna to any (i) reorganized entity or other successor
entity to Luna in or as a result of the Case, including as a result of an
effective plan of reorganization in the Case, or (ii) third party to whom Luna
may assign the Retained Interest in the Case, or (iii) to the extent not
incorporated in (i) or (ii) above, to a successor entity resulting from any
other change of control of Luna consisting of a merger, consolidation or
acquisition of all or substantially all of the stock or the assets of Luna. For
the avoidance of doubt, the foregoing consent shall be deemed to satisfy all
requirements for consent, if any, under Bankruptcy Code section 365 to
assignment or assumption and assignment of the Retained Interest in connection
with any of (i), (ii) or (iii) in the preceding sentence

8.19 Joinder by Siemens AG. Siemens AG is executing this Agreement where
indicating below for the sole and exclusive purpose of agreeing to the
provisions of Sections 8.17 and 8.18 above and Siemens’ release in favor of the
Releasees and Siemens’ other obligations thereunder.

[Remainder of Page Intentionally Left Blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

TEGO BIOSCIENCES INCORPORATED     By:   /s/     Christopher Anzalone       Name:
  Christopher Anzalone, Ph.D.       Its:   Chairman of the Board of Directors  
      CEO & President       LUNA INNOVATIONS INCORPORATED     By:   /s/     Kent
Murphy       Name:   Kent Murphy, Ph.D.       Its:   CEO       SIEMENS AG    
By:   /s/     Walter Höchtl       /s/     Bernhard Bertsche Name:   Walter
Höchtl       Bernhard Bertsche Its:   Head of IT Licensing &       Head of
Business   Transaction       Administration

Date: November 9, 2009

 

14



--------------------------------------------------------------------------------

EXHIBIT A

Definitions

“Acquired Assets” means all of Tego’s non-cash intellectual property assets,
including without limitation “Proprietary Information,” “Patent Assets” and
“Assumed Contracts.”

“Affiliate” means any Person controlling, controlled by or under common control
with the a Party, where “control” means the possession, directly or indirectly,
of the power to direct the management and policies of such Person whether
through the ownership of voting securities, contract or otherwise, and if such
Person is a partnership, then each general partner and limited partner of such
partnership shall also be deemed an “Affiliate.”

“Affiliate Licensee” shall mean only those Affiliates who are Licensees whereby
the terms of the relevant license reflect Fair Market Value. There is
presumption rebuttable by clear and convincing evidence that licenses granted
between Affiliates are NOT made at Fair Market Value. In the event that the
license terms are agreed to PRIOR to the time the parties become Affiliates,
then there will be a presumption rebuttable by clear and convincing evidence
that such terms granted between Affiliates WAS made at Fair Market Value.

“Assumed Contracts” means those certain agreements, contracts, commitments, or
other binding arrangements of Tego which are set forth in Exhibit D.

“Business” means the research, development and commercialization of
fullerene-based therapeutics.

“Business Day” shall mean any weekday of the year on which national banking
institutions in the state of Delaware are open to the public for conducting
business.

“Covered” means that a commercial product or its manufacture, use, sale, offer
for sale, or importation would directly or indirectly infringe: 1) an issued
patent claim of a patent of the Patent Assets; 2) a patent claim in the Patent
Assets that exists as of the Closing Date; or 3) a patent claim filed in the
future in an application in the Patent Assets; in each case under U.S. statutory
and judicially-created patent law; provided, however, that such claim is fully
supported by the disclosure of an application in the Patent Assets and has not
since (i) expired, (ii) been rejected by the U.S. Patent and Trademark Office or
(iii) invalidated or determined to be unenforceable in a legal proceeding
(without being reversed on appeal).

“Fair Market Value” means the cash consideration which one would realize from an
unaffiliated, unrelated buyer in an arm’s length sale of an identical item sold
in the same quantity, under the same terms, and at the same time and place.

“Good Laboratory Practice” or “GLP” refers to a stage of research that begins
before clinical trials can begin, and during which feasibility, iterative
testing and safety data is collected to determine whether a drug is effective
and safe for use in a particular indication in a manner necessary to obtain
approval to market a drug.



--------------------------------------------------------------------------------

“IND” or “Investigational New Drug Application” shall have the meaning as set
forth in 21 CFR Part 312; the term also encompasses the functionally equivalent
international counterpart applications in Europe, Canada, Japan, and Australia
as specified by their respective Regulatory Authorities.

“Licensee” means an exclusive or nonexclusive licensee of any of the Acquired
Assets.

“License Income” means all amounts received by Luna or any of its Affiliates,
from a Licensee including upfront payments, annual maintenance fees, milestone
payments (including for development, performance and sales milestones but
excluding any amounts intended to compensate Luna for documented and fully
burdened development work done, i.e, research and development revenues) and
earned royalties as well as sublicensing fees. If License Income is in the form
of equity or debt then the License Income will be deemed to be the Fair Market
Value of such equity or debt. “License Income” shall be calculated net of any
amounts or fees due to licensors under any of the Assumed Contracts (i.e.,
sublicensing fees due to Washington University or Siemens AG).

“Lien” means any security interest, claim, lien, charge, mortgage, deed,
assignment, pledge, hypothecation, encumbrance, easement, restriction of any
kind or nature except for Liens for taxes not yet due or except for such
imperfections of title and encumbrances, if any, which are not material in
character, amount or extent, and which do not materially detract from the value,
or materially interfere with the present use of the property subject thereto or
affected thereby.

“NDA” shall mean a New Drug Application together with any amendments or
supplements thereto or data associated therewith, filed in accordance with
applicable regulations and statutes e.g., 21 U.S.C. § 505(b)(1), 21 U.S.C. §
505(b)(2) or 42 U.S.C. § 262, and their functional international equivalents.

“Net Sales” means, with respect to a Product, the gross amount received by Luna
or its Affiliates on sales or other dispositions of such Products less the sum
of (a) commercially reasonable trade, cash and quantity discounts, (b) credit or
allowances given or made for recall, rejection or return of previously sold
Products, (c) commercially reasonable rebates, chargebacks or retroactive price
reductions, (d) out-of-pocket charges for insurance, postage, handling, freight
and other transportation costs which are invoiced by Luna or its Affiliates,
(e) government-mandated rebates and (f) customs, duties, surcharges, sales,
transfer and other excise taxes levied on the sale, transportation, delivery or
use of such Product, including any tax such as a value added or similar tax or
government charge, borne by the seller thereof, other than franchise or income
tax of any kind whatsoever

“Order” means any decree, order, injunction, rule, judgment, consent, of or by
any agency or court of competent jurisdiction.

“Patents” means Patent Assets as well those patents and applications including
those licensed under the Assumed Contracts (see Exhibit D) and the foreign and
domestic patents issuing from such pending applications, and any future
continuations, continuations-in-part, divisionals, reissues, reexams,
supplemental protection certificates or extensions of any of the foregoing
patents and applications.



--------------------------------------------------------------------------------

“Patent Assets” shall mean Tego’s patents and applications, including without
limitation those listed in Exhibit B-1 and the foreign and domestic patents
issuing from such pending applications, and any future continuations,
continuations-in-part, divisionals, reissues, reexams, supplemental protection
certificates or extensions of any of the foregoing patents and applications.

“Phase I Clinical Trial” means a study in humans the purpose of which includes
the determination of safety and/or pharmacokinetic and pharmacodynamic profile
of a drug in healthy individuals or patients.

“Phase II Clinical Trial” means a study of dose range and efficacy of a drug in
patients that is intended to generate sufficient data to commence Phase III
Clinical Trials.

“Phase III Clinical Trial” means a controlled study of the efficacy and safety
of a drug in patients that is prospectively designed to demonstrate
statistically significant efficacy and safety.

“Product” any Covered commercial product, e.g., a Covered product containing a
functionalized fullerene.

“Proprietary Information” shall mean all know how, information, data, records,
reports and results from studies, tests and experiments owned by Tego related to
the Business and in existence or contemplated as of the Closing Date, including
without limitation the information described in Exhibit B-2.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, and a governmental entity or any department,
agency, or political subdivision thereof.

“Regulatory Authority” for the purposes of the Agreement shall mean agencies
that enforce the regulatory requirements that are part of the process of drug
approval. Regulatory requirements describe what is necessary for a new drug to
be approved for marketing in any particular country. The FDA, EMEA or the
Japanese Pharmaceuticals and Medical Devices Agency (PDMA) are the Regulatory
Authorities for the U.S., EU, and Japan, respectively

“Sale of the Company” means (A) a transaction or series of related transactions
in which any Person, or a group of related Persons, acquires from stockholders
of Luna shares representing fifty percent (50%) or more of the outstanding
voting power of Luna, (B) a merger or consolidation in which (a) Luna is a
constituent party or (b) a subsidiary of Luna is a constituent party and Luna
issues shares of its capital stock pursuant to such merger or consolidation,
except any such merger or consolidation involving Luna or a subsidiary in which
the shares of capital stock of Luna outstanding immediately prior to such merger
or consolidation continue to represent, or are converted or exchanged for shares
of capital stock which represent, immediately following such merger or
consolidation at least a majority, by voting power, of the capital stock of
(1) the surviving or resulting corporation or (2) if the surviving or resulting
corporation is a wholly owned subsidiary of another corporation immediately
following such merger or consolidation, the parent corporation of such surviving
or resulting corporation; (C) the sale, lease, exclusive license, transfer or
other disposition, in a single transaction or series of related transactions, by
Luna or any subsidiary of Luna of all or substantially all the



--------------------------------------------------------------------------------

assets of Luna and its subsidiaries taken as a whole except where such sale,
lease, transfer or other disposition is to a wholly owned subsidiary of Luna; or
(D) the liquidation, dissolution or winding up of the business and affairs of
Luna; provided, however, that a “Sale of the Company” shall not be deemed to
have occurred if Luna completes any of the foregoing transactions with any
Affiliate of Luna.

“TBP License” means the License Agreement between The Bronx Project and Tego
dated July 1, 2009.

“Third Party” means any person other than the Parties and their Affiliates.